                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION


STACY ARNOLD,                                )
                                             )
                Plaintiff,                   )
                                             )
v.                                           )
                                             )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                          )
ST. JOSEPH PUBLIC LIBRARY,                   )
OFFICER REBECCA HAILEY (IN HER               )
PERSONAL AND PROFESSIONAL CAPACITY)          )
AND ROGER CLARY                              )
                                             )
                                             )
            Defendants                       )


       OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
          ADMISSIONS FOR DEFENDANT OFFICER REBECCA HAILEY

        COMES NOW Defendant Rebecca Hailey, by counsel, and provides the following

objections and responses to Plaintiff’s First Request for Admissions.

     1. Admit that Exhibit E from Plaintiff’s First Amended Complaint is a true and correct

depiction of events on January 30, 2018. Should you not admit any part of the recording, please

differentiate between parts you admit and parts that you dispute.

ANSWER:

        Defendant admits only that the 58-second cell phone recording of a small portion of
        the interaction between Plaintiff and Defendant on January 30, 2018 speaks for itself.
        Defendant denies it is a complete recording of the events or persons involved in the
        interactions between Plaintiff and Defendants (including former Defendant Clary).
        Defendant also objects to the request to apparently provide a narrative account of
        each and every fact or statement that occurred during the interaction between
        Plaintiff and Defendants on January 30, 2018, as overbroad, unduly burdensome,
        argumentative and not proportionate to the claims made in the case.



                                                        1

         Case 5:19-cv-06137-BP Document 94-12 Filed 11/16/20 Page 1 of 3
   2. Admit that the document attached hereto as Exhibit 1 is a true and authentic copy of

Plaintiff’s police report/case report regarding case 2018 – 7401.

ANSWER:

       Admit only that the documents speak for themselves as records disclosed previously
       by Defendants under Rule 26.


   3. Admit that the document attached hereto as Exhibit 2 is a true and authentic copy of

Plaintiff’s ticket, citation number 150081960.

ANSWER:

       Admit only that the documents speak for themselves as records disclosed previously
       by Defendants under Rule 26.


   4. Admit that the first page of the document attached hereto as Exhibit 3 is also a true and

authentic copy of Plaintiff’s ticket, citation number 150081960.

ANSWER:

       Admit only that the documents speak for themselves as records disclosed previously
       by Defendants under Rule 26.


   5. Admit that the document attached hereto as Exhibit 4 is a true and authentic copy of

       Plaintiff’s call for service report regarding case 2018 – 7401.

ANSWER:

       Admit only that the documents speak for themselves as records disclosed previously
       by Defendants under Rule 26.




                                                        2

        Case 5:19-cv-06137-BP Document 94-12 Filed 11/16/20 Page 2 of 3
                                                Respectfully submitted,

                                                BATY OTTO CORONADO PC

                                                /s/ Christopher L. Heigele
                                                Steven F. Coronado             MBN 36392
                                                Christopher L. Heigele         MBN 45733
                                                4600 Madison Avenue, Suite 210
                                                Kansas City, Missouri 64112
                                                Telephone: (816) 531-7200
                                                Facsimile: (816) 531-7201
                                                scoronado@batyotto.com
                                                cheigele@batyotto.com
                                                ATTORNEYS FOR DEFENDANTS CITY
                                                OF ST. JOSEPH AND REBECCA HAILEY


                               CERTIFICATE OF SERVICE

        I hereby certify that on May 29, 2020, the above and foregoing document was served via
electronic mail in PDF format to:

 Stacy Arnold                                   Gregory P. Goheen
 500 Westover Dr. #11589                        McAnany, Van Cleave & Phillips, P.A.
 Sanford, NC 27330                              10 E. Cambridge Circle Drive, Suite 300
 Stacy.kaye.arnold@gmail.com                    Kansas City, Kansas 66103
 Plaintiff Pro Se                               ggoheen@mvplaw.com
                                                 Attorneys for Defendant St. Joseph Public
                                                 Library


                                                /s/ Christopher L. Heigele
                                                Attorney for Defendants




                                                     3

        Case 5:19-cv-06137-BP Document 94-12 Filed 11/16/20 Page 3 of 3
